Nichols, Chief Justice.
This appeal is from a judgment returning custody of a minor child (under the age of 14) to his mother.
The mother had obtained legal custody of her two minor children in a divorce proceeding between the parents. She subsequently remarried. The child whose custody is in dispute in this proceeding voluntarily left the home of his mother and stepfather and went to the home of his father. The mother filed application for writ of habeas corpus against the father seeking a return of the child to her. The father filed a counterclaim alleging a change of circumstances and seeking to obtain custody of the child.
There was evidence for the father to indicate that the mother’s home had been disrupted since the stepfather had obtained custody of two of his children by a former marriage; that the stepfather had severely punished the child whose custody is here involved; and that it was because of the child’s fear of the punishment of his stepfather that he ran away from his mother’s home and came to his father.
The mother’s evidence, on the contrary, indicated that the stepfather had a good relationship with his stepchildren; that he participated in many activities with them; and that he did not discipline them in an abusive manner.
On this conflicting evidence the trial judge did not abuse his discretion in returning the child to the custody of his mother.
Argued January 15, 1975 —
Decided January 29, 1975
Rehearing denied February 11, 1975.
Leiden & CoCroft, Terrance Patrick Leiden, for appellant.
Harris, Chance & McCracken, Albert Pickett, for appellee.

Judgment affirmed.


All the Justices concur, except Jordan, J, who dissents.